State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: February 25, 2016                     D-16-16
___________________________________

In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                     MEMORANDUM AND ORDER
   STANDARDS,                                       ON MOTION
                    Petitioner;

BEARTLAND T. CHAN,
                      Respondent.

(Attorney Registration No. 2536712)
___________________________________


Calendar Date:   December 28, 2015

Before:   McCarthy, J.P., Egan Jr., Devine and Clark, JJ.

                               __________


      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

     Beartland T. Chan, Summit, New Jersey, respondent pro se.

                               __________


Per Curiam.

      Respondent, who was admitted to practice by this Court in
1993, was suspended by this Court's order dated June 15, 2000 for
failure to comply with the attorney registration requirements of
Judiciary Law § 468-a (273 AD2d 600 [2000]).

      Respondent now requests reinstatement on the ground that
respondent has complied with the attorney registration
requirements of Judiciary Law § 468-a and the Rules of the Chief
Administrator of the Courts (see 22 NYCRR part 118). Petitioner
                              -2-                  D-16-16

does not object to respondent's application.

      Respondent's application is granted and respondent is
ordered reinstated, effective immediately.

     McCarthy, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court